Case 2:20-cv-00078-JRG Document 79-19 Filed 12/16/20 Page 1 of 50 PageID #: 2755
               FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER




                         Exhibit Q
Case 2:20-cv-00078-JRG Document 79-19 Filed 12/16/20 Page 2 of 50 PageID #: 2756
               FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER


                                                                      Page 1


                   1             Virtual Videotaped Deposition of

                   2                       REX FRYHOVER

                   3         Confidential - Outside Counsel Eyes Only

                   4                Thursday, December 3, 2020

                   5                       1:05 p.m. CST

                   6                           - - -

                   7                        N O T I C E

                   8           This transcript is an UNCERTIFIED DRAFT

                   9   TRANSCRIPT ONLY.   It contains the raw output from

                  10   the court reporter's stenotype machine translated

                  11   into English by the court reporter's computer,

                  12   without the benefit of proofreading.    It will

                  13   contain untranslated steno outlines,

                  14   mistranslations (wrong words), and misspellings.

                  15   These and any other errors will be corrected in

                  16   the final transcript.   Since this draft transcript

                  17   has not been proofread, the court reporter cannot

                  18   assume responsibility for any errors.

                  19           This draft transcript is intended to

                  20   assist attorneys in their case preparation and is

                  21   not to be construed as the final transcript.      It

                  22   is not to be read by the witness or quoted in any

                  23   pleading or for any other purpose and may not be

                  24   filed with any court.

                  25
Case 2:20-cv-00078-JRG Document 79-19 Filed 12/16/20 Page 3 of 50 PageID #: 2757
               FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER


                                                                        Page 3



         08:01:10   1   America.   I'm also here on behalf of HMD Global OY

         08:01:13   2   which is the defendant in the underlying action

         08:01:15   3   and with me is in-house counsel Gen Silveroli.

         08:01:28   4                       REX FRYHOVER,

                    5   called as a witness herein, having been first duly

                    6   sworn, was examined and testified as follows:

         08:01:29   7                         EXAMINATION

         08:01:29   8   BY MR. TICE:

         08:01:30   9       Q   Good morning, Mr. Fryhover.

         08:01:32 10       A    Good morning.

         08:01:33 11       Q    As I just stated my name is Jerry Tice and

         08:01:36 12    I represent the plaintiff in this matter.    I'd

         08:01:38 13    like to thank you for being here today and for

         08:01:40 14    your time today.

         08:01:40 15            Could you please introduce yourself for

         08:01:42 16    the court?

         08:01:43 17       A    Yes.   My name is Rex Fryhover.

         08:01:45 18        Q   Is Rex Fryhover your full legal name?

         08:01:48 19       A    Rex Campbell Fryhover.

         08:01:53 20       Q    Where do you live, Mr. Fryhover?

         08:01:56 21       A    I live in Miami, Florida.

         08:02:01 22       Q    How long have you lived there?

         08:02:13 23       A    Three years, three and-a-half.

         08:02:18 24            MR. TICE:    Gen, I think if you can mute

         08:02:21 25    your mic, you're getting some feedback from
Case 2:20-cv-00078-JRG Document 79-19 Filed 12/16/20 Page 4 of 50 PageID #: 2758
               FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER


                                                                        Page 9



         08:10:49   1       A   Yes.

         08:11:12   2       Q   I think we went into this a little bit in

         08:11:15   3   a couple of previous answers, but what does HMD

         08:11:18   4   America do?

         08:11:20   5           MS. KASH:   Objection to form.

         08:11:24   6   BY THE WITNESS:

         08:11:24   7       A   Can you restate your question?    I'm sorry.

         08:11:26   8   BY MR. TICE:

         08:11:27   9       Q   What does HMD America do?

         08:11:32 10        A   We sell devices to different channels in

         08:11:39 11    north and South America -- I'm sorry, in north and

         08:11:42 12    Canada -- I'm sorry, US and Canada.      Those devices

         08:11:50 13    are localized and across different functions are

         08:11:55 14    localized for the North America market, which has

         08:12:01 15    very different requirements than, let's say other

         08:12:04 16    markets around the world.

         08:12:11 17        Q   What do you mean by across different

         08:12:15 18    functions are localized?    What functions are you

         08:12:18 19    referring to?

         08:12:22 20        A   Referring to supply chain, referring to

         08:12:25 21    testing.   I'm referring to marketing, all

         08:12:33 22    corporate functions to be honest with you

         08:12:35 23    including finance.

         08:12:47 24        Q   What types of devices does HMD America

         08:12:49 25    sell?
Case 2:20-cv-00078-JRG Document 79-19 Filed 12/16/20 Page 5 of 50 PageID #: 2759
               FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER


                                                                     Page 10



         08:12:53   1      A   Cellular devices.

         08:13:00   2      Q   Does HMD America manufacture any cellular

         08:13:07   3   devices?

         08:13:09   4      A   Do we manufacture, no, we do not

         08:13:11   5   manufacture devices in the Americas.

         08:13:16   6      Q   Does HMD America assemble any cellular

         08:13:23   7   devices?

         08:13:24   8          MS. KASH:   Objection.   Form.

         08:13:26   9   BY MR. TICE:
Case 2:20-cv-00078-JRG Document 79-19 Filed 12/16/20 Page 6 of 50 PageID #: 2760
               FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER


                                                                      Page 11




         08:15:58 22   BY MR. TICE:

         08:16:10 23       Q   Does HMD America repair the cellular

         08:16:12 24   devices?

         08:16:16 25       A   No.
Case 2:20-cv-00078-JRG Document 79-19 Filed 12/16/20 Page 7 of 50 PageID #: 2761
               FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER


                                                                     Page 15



         08:22:39   1   sells cellular devices.

         08:22:41   2          Can you be more specific as to what type

         08:22:43   3   of cellular devices HMD America sells?

         08:22:49   4      A   Yes.   We sell smart devices and feature

         08:22:53   5   phones which is let's say a non smart type of

         08:22:57   6   device, the more basic candy bar type of what is

         08:23:01   7   what we call it.

         08:23:05   8      Q   Does HMD America sell Nokia-branded

         08:23:08   9   devices?

         08:23:12 10       A   Yes.

         08:23:16 11       Q   Does HMD America sell any cellular devices

         08:23:20 12    that are not Nokia-branded devices?

         08:23:26 13       A   No.

         08:23:28 14       Q   Does HMD America sell any products that

         08:23:33 15    are not Nokia-branded devices?

         08:23:38 16       A   No.
Case 2:20-cv-00078-JRG Document 79-19 Filed 12/16/20 Page 8 of 50 PageID #: 2762
               FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER


                                                                     Page 16




         08:25:48 12   BY MR. TICE:

         08:25:48 13       Q   What is your title at HMD America?

         08:25:52 14       A   Head of operations, HMD America.

         08:26:10 15       Q   Have you previously worked at any other

         08:26:13 16   HMD entity?

         08:26:15 17       A   I have not.

         08:26:16 18       Q   Have you held any positions in any other

         08:26:19 19   HMD entity?

         08:26:23 20       A   I have not.

         08:26:26 21       Q   In your current role of head of

         08:26:30 22   operations, what are your job responsibilities?

         08:26:37 23       A   I manage the supply chain to our customers

         08:26:45 24   on the different channels and the different

         08:26:47 25   customers.    I also look at a bit of the strategy
Case 2:20-cv-00078-JRG Document 79-19 Filed 12/16/20 Page 9 of 50 PageID #: 2763
               FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER


                                                                       Page 17



         08:26:52   1   behind the supply chain and work with our

         08:26:59   2   customers on some of those potential

         08:27:01   3   opportunities.




         08:27:59 10       Q     How long have you been head of operations

         08:28:01 11    at HMD America?

         08:28:08 12       A     Two years.   Can you kind of state the time

         08:28:15 13    frame that you mean?

         08:28:20 14       Q     Right.   So you've been the head of

         08:28:29 15    operations at HMD for about two years; is that

         08:28:43 16    right?

         08:28:43 17       A     Correct.

         08:28:44 18       Q     Have you held any other positions at HMD

         08:28:47 19    America?

         08:28:47 20       A     Yes, sales operations.   It's been a mix of

         08:28:51 21    sales operations and operations basically.

         08:28:56 22       Q     When were you -- strike that.   When did

         08:29:06 23    you have a sales operations position at HMD

         08:29:09 24    America?

         08:29:14 25       A     When I started basically.   That would have
Case 2:20-cv-00078-JRG Document 79-19 Filed 12/16/20 Page 10 of 50 PageID #: 2764
               FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER



                                                                     Page 47



         09:40:31   1       Q   What does involved mean to you?

         09:40:36   2           MS. KASH:   Objection to form.

         09:40:37   3   BY THE WITNESS:




         09:41:08   9   BY MR. TICE:

         09:41:18 10        Q   I think that answers my question, thank

         09:41:20 11    you.

         09:41:20 12        A   Sure.

         09:41:33 13            MR. TICE:   Can we pull up Exhibit No. 3

         09:41:34 14    for a second, Enrique.

         09:41:59 15    BY MR. TICE:
Case 2:20-cv-00078-JRG Document 79-19 Filed 12/16/20 Page 11 of 50 PageID #: 2765
               FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER



                                                                     Page 48




                                                               So the hub

         09:43:28 11    and the corporate office is hear in Miami
Case 2:20-cv-00078-JRG Document 79-19 Filed 12/16/20 Page 12 of 50 PageID #: 2766
               FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER


                                                                        Page 50



         09:46:55   1   COVID and post-COVID that is very limited as we

         09:46:59   2   all deal with.

         09:47:04   3         Q   Does HMD Global have any offices in the

         09:47:08   4   US?

         09:47:10   5         A   No.

         09:47:13   6         Q   Does HMD Global have any employees in the

         09:47:17   7   US?

         09:47:21   8         A   No.

         09:47:26   9         Q   Does HMD Global have employees that

         09:47:33 10    regularly go to the US?

         09:47:38 11              MS. KASH:   Objection to form.

         09:47:41 12    BY THE WITNESS:

         09:47:42 13          A   Can you rephrase your question?   Sorry,

         09:47:44 14    Mr. Tice.

         09:47:44 15    BY MR. TICE:

         09:47:48 16          Q   Sure.   So I understand HMD Global does not

         09:47:51 17    have employees that are full-time in the US, but

         09:48:00 18    do employees of HMD Global regularly travel to the

         09:48:05 19    US?

         09:48:07 20              MS. KASH:   I'm sorry, objection to form.

         09:48:15 21    BY THE WITNESS:

         09:48:17 22          A   Do we have regular -- not any time

         09:48:20 23    recently clearly, and prior, you know, very

         09:48:24 24    limited.     We are a subsidiary so, yes, there is

         09:48:38 25    some travel of HMD Global employees into the US.
Case 2:20-cv-00078-JRG Document 79-19 Filed 12/16/20 Page 13 of 50 PageID #: 2767
               FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER


                                                                       Page 51



         09:48:49   1       Q   Do you know when HMD Global was formed?

         09:48:59   2       A   HMD Global OY, I don't.   We just hit our

         09:49:05   3   four-year anniversary.    It was probably formed six

         09:49:08   4   months, eight months, maybe a year before we went

         09:49:13   5   live.   I'm not sure.    I don't know.   I would

         09:49:16   6   assume four to five years ago.

         09:49:22   7       Q   Do you know when HMD America was formed?

         09:49:27   8       A   No.   I don't.   I don't know when the legal

         09:49:30   9   entity was formed.

         09:49:42 10        Q   Do you know why HMD America was formed?

         09:49:44 11            MS. KASH:   Objection to form.

         09:49:51 12    BY THE WITNESS:

         09:49:52 13        A   Yes, as a legal entity and as a subsidiary

         09:49:55 14    it needed to be formed to manage -- to drive and

         09:50:00 15    manage our customers and the business here.        It

         09:50:08 16    would be -- yeah, that's my understanding.     We had

         09:50:11 17    to create a legal entity to have employees in the

         09:50:13 18    US, you know, to provide 401-K benefits, to do all

         09:50:20 19    those relative pieces so I think that goes across

         09:50:23 20    multiple functions, but, yes.

         09:50:36 21    BY MR. TICE:
Case 2:20-cv-00078-JRG Document 79-19 Filed 12/16/20 Page 14 of 50 PageID #: 2768
               FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER


                                                                     Page 67




                                                                   does

         10:22:59 21    HMD America share documents with HMD Global?

         10:23:02 22        A   I'm not 100 percent sure.   All of our

         10:23:05 23    physical documents if we have physical documents

         10:23:07 24    are here in the Miami office and then of course we

         10:23:11 25    have some documents that are in the cloud that the
Case 2:20-cv-00078-JRG Document 79-19 Filed 12/16/20 Page 15 of 50 PageID #: 2769
               FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER


                                                                     Page 83



         11:56:52   1       A   No, they don't.   All testing is localized

         11:56:55   2   by HMD America.

         11:57:03   3       Q   And there's no testing done on behalf of

         11:57:06   4   HMD Global in the United States?

         11:57:07   5           MS. KASH:   Objection to form.

         11:57:10   6   BY THE WITNESS:

         11:57:10   7       A   Can you restate your question?   I guess I

         11:57:16   8   don't --

         11:57:17   9   BY MR. TICE:
Case 2:20-cv-00078-JRG Document 79-19 Filed 12/16/20 Page 16 of 50 PageID #: 2770
               FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER


                                                                     Page 84
Case 2:20-cv-00078-JRG Document 79-19 Filed 12/16/20 Page 17 of 50 PageID #: 2771
               FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER



                                                                     Page 86
Case 2:20-cv-00078-JRG Document 79-19 Filed 12/16/20 Page 18 of 50 PageID #: 2772
               FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER


                                                                     Page 87
Case 2:20-cv-00078-JRG Document 79-19 Filed 12/16/20 Page 19 of 50 PageID #: 2773
               FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER


                                                                     Page 88
Case 2:20-cv-00078-JRG Document 79-19 Filed 12/16/20 Page 20 of 50 PageID #: 2774
               FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER


                                                                     Page 89
Case 2:20-cv-00078-JRG Document 79-19 Filed 12/16/20 Page 21 of 50 PageID #: 2775
               FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER


                                                                     Page 90
Case 2:20-cv-00078-JRG Document 79-19 Filed 12/16/20 Page 22 of 50 PageID #: 2776
               FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER


                                                                     Page 91
Case 2:20-cv-00078-JRG Document 79-19 Filed 12/16/20 Page 23 of 50 PageID #: 2777
               FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER



                                                                     Page 92
Case 2:20-cv-00078-JRG Document 79-19 Filed 12/16/20 Page 24 of 50 PageID #: 2778
               FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER


                                                                     Page 93
Case 2:20-cv-00078-JRG Document 79-19 Filed 12/16/20 Page 25 of 50 PageID #: 2779
               FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER



                                                                     Page 94
Case 2:20-cv-00078-JRG Document 79-19 Filed 12/16/20 Page 26 of 50 PageID #: 2780
               FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER


                                                                     Page 95
Case 2:20-cv-00078-JRG Document 79-19 Filed 12/16/20 Page 27 of 50 PageID #: 2781
               FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER



                                                                     Page 96




         12:23:18 12        Q   Mr. Fryhover, if you were to attend trial

         12:23:20 13    in this lawsuit or are required to travel to

         12:23:24 14    Texas, would you incur any out-of-pocket expenses?

         12:23:35 15            MS. KASH:   Objection to form.

         12:23:36 16    BY THE WITNESS:

         12:23:37 17        A   Yes, I would assume I would.

         12:23:39 18    BY MR. TICE:

         12:23:39 19        Q   What types of out-of-pocket expenses would

         12:23:42 20    you incur?

         12:23:42 21            MS. KASH:   Objection to form.

         12:23:43 22    BY THE WITNESS:

         12:23:43 23        A   We have certain limitations on travel when

         12:23:46 24    it comes to limitations on car rentals,

         12:23:54 25    limitations on per diem for food, those types of
Case 2:20-cv-00078-JRG Document 79-19 Filed 12/16/20 Page 28 of 50 PageID #: 2782
               FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER



                                                                     Page 97



         12:23:58   1   things.
Case 2:20-cv-00078-JRG Document 79-19 Filed 12/16/20 Page 29 of 50 PageID #: 2783
               FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER



                                                                     Page 98
Case 2:20-cv-00078-JRG Document 79-19 Filed 12/16/20 Page 30 of 50 PageID #: 2784
               FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER



                                                                     Page 99
Case 2:20-cv-00078-JRG Document 79-19 Filed 12/16/20 Page 31 of 50 PageID #: 2785
               FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER


                                                                    Page 100
Case 2:20-cv-00078-JRG Document 79-19 Filed 12/16/20 Page 32 of 50 PageID #: 2786
               FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER


                                                                    Page 101
Case 2:20-cv-00078-JRG Document 79-19 Filed 12/16/20 Page 33 of 50 PageID #: 2787
               FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER


                                                                    Page 102
Case 2:20-cv-00078-JRG Document 79-19 Filed 12/16/20 Page 34 of 50 PageID #: 2788
               FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER



                                                                    Page 103
Case 2:20-cv-00078-JRG Document 79-19 Filed 12/16/20 Page 35 of 50 PageID #: 2789
               FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER


                                                                    Page 104
Case 2:20-cv-00078-JRG Document 79-19 Filed 12/16/20 Page 36 of 50 PageID #: 2790
               FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER


                                                                    Page 105
Case 2:20-cv-00078-JRG Document 79-19 Filed 12/16/20 Page 37 of 50 PageID #: 2791
               FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER



                                                                    Page 106
Case 2:20-cv-00078-JRG Document 79-19 Filed 12/16/20 Page 38 of 50 PageID #: 2792
               FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER


                                                                    Page 107
Case 2:20-cv-00078-JRG Document 79-19 Filed 12/16/20 Page 39 of 50 PageID #: 2793
               FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER


                                                                       Page 108




         12:44:44 13            MR. TICE:   I think now is a good time for

         12:44:45 14    a break.

         12:44:52 15            AV TECH CASAS:   We're going off the

         12:44:53 16    record.    The time is 1:45 p.m.

         12:44:57 17            (A recess was had.)

         13:00:56 18            AV TECH CASAS:   We are back on the record.

         13:01:05 19    The time is 2:01 p.m.

         13:01:09 20    BY MR. TICE:

         13:01:10 21        Q   Welcome back, Mr. Fryhover.   We just came

         13:01:13 22    back it from a break, do you understand that you

         13:01:15 23    are still under oath?

         13:01:16 24        A   I do.
Case 2:20-cv-00078-JRG Document 79-19 Filed 12/16/20 Page 40 of 50 PageID #: 2794
               FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER


                                                                    Page 109
Case 2:20-cv-00078-JRG Document 79-19 Filed 12/16/20 Page 41 of 50 PageID #: 2795
               FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER



                                                                    Page 110
Case 2:20-cv-00078-JRG Document 79-19 Filed 12/16/20 Page 42 of 50 PageID #: 2796
               FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER


                                                                    Page 111
Case 2:20-cv-00078-JRG Document 79-19 Filed 12/16/20 Page 43 of 50 PageID #: 2797
               FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER



                                                                      Page 112




         13:07:03   5       Q   Are you currently working from home?

         13:07:08   6       A   Yes.   I am working from home most of the

         13:07:12   7   time, coming to the office maybe once per week.

         13:07:23   8       Q   When you're working from home, do you have

         13:07:26   9   access to HMD America's documents?

         13:07:28 10        A   Yes, I do.

         13:07:29 11            MS. KASH:    Objection to form.

         13:07:33 12    BY MR. TICE:

         13:07:33 13        Q   What types of documents do you access when

         13:07:35 14    you're working from home?

         13:07:40 15        A   Generally process documents type of

         13:07:44 16    element, also strategy documents that I've created

         13:07:52 17    or am creating.     We have different -- also local

         13:07:59 18    sales documents, I'm analyzing sales and looking

         13:08:01 19    at different elements there.

         13:08:08 20        Q   How do you access these documents?

         13:08:13 21        A   Through our Office365 SharePoint and I

         13:08:25 22    have some on my hard drive clearly any type of

         13:08:28 23    strategy documents that I'm working on daily.

         13:08:31 24        Q   You have access to your e-mail at home,

         13:08:34 25    too, right?
Case 2:20-cv-00078-JRG Document 79-19 Filed 12/16/20 Page 44 of 50 PageID #: 2798
               FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER


                                                                    Page 113



         13:08:34   1       A   Correct, yes.
Case 2:20-cv-00078-JRG Document 79-19 Filed 12/16/20 Page 45 of 50 PageID #: 2799
               FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER


                                                                    Page 114
Case 2:20-cv-00078-JRG Document 79-19 Filed 12/16/20 Page 46 of 50 PageID #: 2800
               FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER



                                                                    Page 115
Case 2:20-cv-00078-JRG Document 79-19 Filed 12/16/20 Page 47 of 50 PageID #: 2801
               FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER



                                                                    Page 122
Case 2:20-cv-00078-JRG Document 79-19 Filed 12/16/20 Page 48 of 50 PageID #: 2802
               FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER


                                                                      Page 123




         13:30:06 13          Q   Got it.   Does HMD America market the

         13:30:47 14    devices that it sells?

         13:30:51 15          A   Yes, it does.

         13:30:52 16          Q   What type of marketing does HMD America

         13:30:59 17    do?
Case 2:20-cv-00078-JRG Document 79-19 Filed 12/16/20 Page 49 of 50 PageID #: 2803
               FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER


                                                                    Page 124




         13:32:14   7       Q   Does HMD America do marketing for the

         13:32:18   8   unlocked devices?

         13:32:19   9       A   They provide some of those services for

         13:32:20 10    the unlocked devices.
Case 2:20-cv-00078-JRG Document 79-19 Filed 12/16/20 Page 50 of 50 PageID #: 2804
               FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER


                                                                    Page 125




         13:33:46   2   BY MR. TICE:

         13:33:46   3       Q   Your previous answer, was that for the

         13:33:48   4   devices, the unlocked devices?

         13:33:52   5       A   Correct.




         13:34:39 15        Q   You previously mentioned Jackie Kates.

         13:34:42 16    Who is Jackie Kates?

         13:34:43 17        A   She is the head of marketing for North

         13:34:56 18    America, HMD America.

         13:34:57 19        Q   Is she an employee of HMD Global?

         13:35:00 20        A   She is not.   She is an employee of HMD

         13:35:03 21    America in Miami.

         13:35:09 22        Q   Do you know who Jackie Kates records to?

         13:35:12 23        A   Yes.   We both report to Juho, head of the

         13:35:25 24    region.

         13:35:56 25            MR. TICE:   I'd like the technician to pull
